458 Pa. 318 (1974)
Commonwealth
v.
Kuterbach, Appellant.
Supreme Court of Pennsylvania.
Argued May 3, 1974.
October 16, 1974.
Before JONES, C.J., EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.
R. Shaffer, Assistant Public Defender, with him W. Peter Barnes, Assistant Public Defender, and John R. Merrick, Public Defender, for appellant.
Timothy H. Knauer, Assistant District Attorney, with him F. Ned Hand, Assistant District Attorney, and William H. Lamb, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, October 16, 1974:
The appellant, Edward H. Kuterbach, was convicted by a jury of voluntary manslaughter. Post-verdict motions were denied and a sentence of five to *319 fifteen years imprisonment was imposed. This appeal followed in which the only issues raised concern alleged errors by the trial court in the admission of certain evidence introduced by the prosecution during the trial. Since the appellant did not object to the admission of that evidence when it was offered during the trial, no error was committed by the trial court. A rule of evidence is waived if it is not invoked when the evidence is offered, and the rule, having been waived, cannot subsequently be invoked on appeal. J. Wigmore, 1 EVIDENCE § 18 (3d ed. 1940); see Commonwealth v. Little, 449 Pa. 28, 295 A.2d 287 (1972); Commonwealth v. Jones, 446 Pa. 223, 285 A.2d 447 (1971).
Judgment of sentence affirmed.
CONCURRING OPINION BY MR. CHIEF JUSTICE JONES, MR. JUSTICE ROBERTS AND MR. JUSTICE NIX:
We concur in the result. Because no objection to the now challenged evidence was made at trial, this Court will not consider whether an error occurred. Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974); Dilliplaine v. Lehigh Valley Trust Co., 457 Pa. 255, 322 A.2d 114 (1974); Commonwealth v. Agie, 449 Pa. 187, 189, 296 A.2d 741, 741 (1972).